FILED
                             NOT FOR PUBLICATION
                                                                            NOV 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

DONALD MACPHERSON,                               No.   16-71795

              Petitioner-Appellant,              Tax Ct. No. 14545-12L

 and
                                                 MEMORANDUM*
ESTATE OF JUDITH A. MAY,
DECEASED; et al.,

              Petitioners,

 v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.



DONALD MACPHERSON,                               No.   16-72599

              Petitioner-Appellant,              Tax Ct. No. 26662-10L

 and

LEONARD L. BEST and EVELYN R.
BEST,

              Petitioners,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
 v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.


                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 14, 2017**
                             San Francisco, California

Before: THOMAS, Chief Circuit Judge, PAEZ, Circuit Judge, and SAVAGE,***
District Judge.

      Attorney Donald W. MacPherson appeals the Tax Court’s imposition of

sanctions in two cases in which he counseled his taxpayer clients to maintain

frivolous positions. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1), and

we affirm. Because the parties are familiar with the history of this case, we need

not recount it here.

      The Tax Court did not abuse its discretion in ordering MacPherson to pay

excess costs pursuant to 26 U.S.C. § 6673(a)(2). See Grimes v. CIR, 806 F.2d



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Timothy J. Savage, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
                                          2
1451, 1454 (9th Cir. 1986) (standard of review). MacPherson “multiplied the

proceedings in [both cases] unreasonably and vexatiously.” 26 U.S.C.

§ 6673(a)(2). He “knowingly or recklessly raise[d] a frivolous argument.” Moore

v. Keegan Mgmt. Co. (In re Keegan Mgmt. Co. Sec. Litig.), 78 F.3d 431, 436 (9th

Cir. 1996). On behalf of his clients, he advanced a position contrary to established

law and unsupported by fact. In a signed declaration, he represented that he knew

his position would be unsuccessful. The Tax Court appropriately ordered

MacPherson to pay only those costs incurred in responding to MacPherson’s

frivolous arguments. See Moore, 78 F.3d at 435.



      AFFIRMED.




                                          3